
	
		I
		112th CONGRESS
		2d Session
		H. R. 5164
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on nonenumerated footwear
		  with textile uppers for women, other than house slippers, valued $13/pair or
		  higher.
	
	
		1.Nonenumerated footwear with
			 textile uppers for women, other than house slippers, valued $13/pair or
			 higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Nonenumerated footwear with textile uppers for women, other
						than house slippers, valued $13/pair or higher (provided for in subheading
						6405.20.90) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
